                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JOHN BOYD MORROW,                       :

           Plaintiff                    :

           v.                           : CIVIL ACTION NO. 3:17-1370

TRINITY SERVICES GROUP, INC., :                  (JUDGE MANNION)
et al.
         Defendants           :

                               MEMORANDUM

I.    Background

      Plaintiff, John Boyd Morrow, an inmate confined in the State

Correctional Institute at Camp Hill, (“SCI-Camp Hill”), Pennsylvania, filed the

above captioned civil rights action pursuant to 42 U.S.C. §1983. (Doc. 1).

Morrow complains of an incident which occurred at his former place of

confinement, the Franklin County Prison. Id. Specifically, Plaintiff claims that

sometime in April, 2017, he suffered food poisoning from food he ate, which

was prepared for the Franklin County Prison by Trinity Group Services. Id. As

a result, Plaintiff claims that, over the course of three days, he suffered blood

in his bowel movements, diarrhea, vomiting, dizziness, cold chills, sweats,

pain in his lower back, kidneys and stomach. Id. Plaintiff states that he “left

Miss Helser of [the] nursing staff awear (sic) of this and “was given a ‘Tums’
for food poisoning.” Id. Plaintiff alleges that On April 27, 2017, he submitted

a sick call request to be seen by the medical department for his symptoms,

but received no response or treatment. Id. Also, on April 27, 2017, Plaintiff

filed Inmate Grievance Number 17-00363, complaining about becoming sick

from contaminated food. Id. In a response dated June 23, 2017, it was noted

that “medical records indicate that you did not report any of these symptoms

to medical department.” Id Thus, on August 4, 2017, Plaintiff filed the instant

action, in which he is “seeking funds or money in the amount of $20.00 or the

full amount allotted by law, which is cheap for laying around sick, throwing up

from both ends and bleeding out of the bottom.” Id. The named Defendants

are Trinity Services Group, Inc.; Karen, Wanda, Sue and Deb Jones, Trinity

Food Services Group employees; and the following Franklin County Prison

employees: Warden William Bechtold, Deputy Warden Michelle Weller,

Deputy Warden James Sullen, and Nurses Crystal Kenndy and Sierra Helser.

Id.

      By Memorandum and Order dated July 18, 2018, the motion to dismiss

filed by Defendants Warden William Bechtold, Deputy Warden Sullen and

Deputy Warden Michelle Weller was granted and these parties were

terminated from the above captioned action. (Docs. 33, 34). The Court’s


                                       2
Order also directed that on, or before, July 31, 2018, Plaintiff was to provide

full names and addresses for the remaining Defendants. (Doc. 34). The Order

forewarned that Plaintiff’s failure to provide full names and valid addresses for

the remaining Defendants, would result in these Defendants being dismissed

from the above captioned action. The date for Plaintiff to comply with this

Court’s Order has long passed, and Plaintiff has neither complied with the

Court’s Order, nor requested an enlargement of time within which to comply.

Consequently, for the following reasons, the Court will dismissed the

remaining Defendants from the above captioned action and the case will be

closed.



II.     Discussion

        Rule 4(m) requires district courts to dismiss a pending action when a

plaintiff fails to timely serve the opposing parties. The rule reads, in relevant

part:

        If service of the summons and complaint is not made upon a
        defendant within 120 days after the filing of the complaint, the
        court, upon motion or on its own initiative after notice to the
        plaintiff, shall dismiss the action without prejudice as to that
        defendant or direct that service be effected within a specified
        time; provided that if the plaintiff shows good cause for the failure,
        the court shall extend the time for service for an appropriate
        period.

                                          3
Fed.R.Civ.P. 4(m). In order for the court to dismiss the action on its own

initiative, the plaintiff must have notice of the court’s intent to dismiss so the

he may “demonstrate good cause for its failure to comply with the rule's 120

day service requirement.” Liu v. Oriental Buffet, 134 F.App’x 544, 546 (3d Cir.

2005). When notice is given and the plaintiff provides reasons for his failure

to serve the defendant, the court may dismiss the case after considering: “the

(1) reasonableness of plaintiff's efforts to serve the original complaint; (2)

prejudice to the defendant by lack of timely service; and (3) whether plaintiff

moved for an enlargement of time to serve the original complaint.” Spencer

v. Steinman, 968 F.Supp. 1011, 1015 (citing MCI Telecomm. Corp. v.

Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir.1995))

      Plaintiff has been afforded more than enough time to provide an

accurate address for the remaining Defendants. He has been warned that

failure to provide an updated address would result in dismissal. (Doc. 34). The

Plaintiff has set forth no effort to provide the Court with full names and

addresses for the remaining Defendants. In fact, the plaintiff has been

essentially absent from this case since this Court’s July 18, 2018

Memorandum and Order. This case is now almost two years old. Given the

age of the case, the Plaintiff’s failure to attempt to locate the remaining

                                        4
Defendants, and his overall dilatory nature when prosecuting this case,

dismissal is appropriate.



III.         Conclusion

             Based on the foregoing, the remaining Defendants, Trinity Services

Group, Inc., Karen, Wanda, Sue and Deb Jones, Trinity Food Services Group

employees, and Nurses Crystal Kenndy and Sierra Helser, will be dismissed

for Plaintiff’s failure to timely serve the complaint under Rule 4(m). As the

Defendants subject to dismissal under Rule 4(m) are the only remaining

Defendants to this action, the Court will dismiss the Plaintiff's complaint as

well, without prejudice, and the Clerk be directed to close this case.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge


Dated:          June 27, 2019
17-1370-02




                                          5
